Citation Nr: 0945179	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-25 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.  

3.  Entitlement to a rating in excess of 20 percent for the 
service-connected low back syndrome with spondylosis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to 
July 1974, June 1976 to March 1979, and March 1979 to 
December 1987.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 decision of the 
RO.  

In May 2006, the Board remanded these matters to the RO for 
additional evidentiary development.  

Following the last RO adjudication, the Veteran submitted 
additional evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The RO denied the Veteran's original claim of service 
connection for diabetes mellitus in a February 1998 rating 
decision; he was notified in writing of this decision, but he 
did not file a timely appeal.  

3.  The evidence received since the February 1998 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

4.  The currently demonstrated diabetes mellitus is shown as 
likely as not to have had its clinical onset during the 
Veteran's extensive period of active service.  

5.  Prior to September 26, 2003, the service-connected low 
back syndrome with spondylosis is not shown to have been 
manifested by more than moderate intervertebral disc 
syndrome, with recurring attacks, moderate limitation of 
motion, for muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position; 
beginning on September 26, 2003, the disability is not shown 
to have been manifested by more than forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm and guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; there is no evidence of 
incapacitating episodes.  

6.  Beginning August 24, 2009, the Veteran is shown to have 
experienced pain radiating from his lumbosacral spine into 
the right lower extremity that more nearly approximates no 
more than a mild neurological deficit.  


CONCLUSIONS OF LAW

1.  Because evidence received since February 1998 is new and 
material, the claim of service connection for diabetes 
mellitus is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.159, 
3.156 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by diabetes mellitus is due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

3.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected connected low 
back syndrome with spondylosis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code Diagnostic Codes 5292, 5293, 5295 
(1996-2003); General Rating Formula for Diseases and Injuries 
of the Spine (as in effect since September 26, 2003).  

4.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected low back disability on the 
basis of radiculopathy have been met beginning on August 24, 
2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. 4.1, 4.3, 4.7, § 4.124a 
including Diagnostic Code 8520 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Specific to requests to reopen, a veteran must be notified of 
both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With regard to the Veteran's claim for an increased rating, 
the Board notes that adequate notice in increased evaluation 
cases requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated in 
part Nos. 2008-7150, 2008-7115 (Fed. Cir. September 4, 2009).

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.  

The VCAA notice letter(s) should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).  

To the extent that the action taken hereinbelow reopens the 
Veteran's claim of service connection for diabetes mellitus 
and renders a favorable disposition, the Board finds that no 
further notification or assistance is required as to the 
claim of service connection for diabetes mellitus.  

With regard to his claim for an increased evaluation, the 
Veteran was notified by a June 2006 RO letter of the 
information and evidence needed to substantiate and complete 
his appeal.  

The June 2006 letter also notified the Veteran that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The June 2006 letter also satisfied the 
requirements of Vazquez-Florez.  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, the Board finds that the lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the Veteran, because it did not affect the 
essential fairness of the adjudication.  

Rather, the Veteran's claim was fully developed and 
readjudicated in the September 2009 Supplemental Statement of 
the Case (SSOC), which was after all required notice was 
provided.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim for an 
increased evaluation.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

Second, the Veteran was afforded a VA examination most 
recently in August 2009 for the purpose of evaluating the 
severity of his service-connected low back disability.  

The Board finds that the VA examination is adequate because, 
as shown below, it was based upon consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because it describes the disability 
in detail sufficient to allow the Board to make a fully 
informed determination.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).  

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since that evaluation. 

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with his claim for a higher evaluation for the service-
connected low back disability, but he has not requested such 
a hearing.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  


II.  Analysis

A.  New and Material Evidence

Previously, the RO denied service connection for diabetes 
mellitus on the merits in a February 1998 rating decision 
based on the RO's determination that the disorder was not 
incurred during active service or manifested to a compensable 
degree during the prescribed presumptive period.  The Veteran 
was advised of the denial in March 1998, but did not submit a 
Notice of Disagreement (NOD).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen his claim of 
service connection in June 2002.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the present matter, the evidence associated with the 
claims file since the February 1998 rating decision includes 
VA treatment records, a VA examination, and the Veteran's lay 
assertions.  

The Board finds that these items are "new" evidence because 
they were not before the adjudicator in February 1998.  The 
Board also finds that the new evidence is "material" because 
it directly addresses the reason the claim was denied on the 
last adjudication in February 1998.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for diabetes mellitus, and the issue is now subject to review 
based on the entire evidentiary record.  The appeal to this 
extent is allowed.  


B.  Entitlement to Service Connection

The Veteran is claiming that service connection is warranted 
for diabetes mellitus, to include as due to herbicide 
exposure during active service in Korea.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as type 2 diabetes mellitus, if a chronic disease 
manifests itself in service, or where demonstrated to a 
compensable degree within the applicable presumptive period 
under 38 C.F.R. § 3.307, and the Veteran currently has the 
same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted if a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In addition, service connection may be established on a 
presumptive basis for certain disabilities, including 
diabetes mellitus, resulting from exposure to an herbicide 
agent such as Agent Orange.  

In the present case, by extending the Veteran the benefit of 
the doubt, the Board finds that service connection for type 2 
diabetes mellitus is warranted.  

The Veteran's service treatment record (STR) shows that he 
underwent an overweight physical examination in February 
1978.  All findings were within normal limits and laboratory 
testing was negative; his blood glucose level was 98.  

The Veteran continued to participate in an overweight program 
during active service, and in June 1982, he underwent further 
blood testing with an indication of exogenous obesity; his 
blood glucose level was 103.  

The STR also includes a July 1984 treatment note indicating 
that the Veteran complained of nausea, soft stools, with 
flatulence, malaise, and general weakness, plus dizziness 
during the morning.  In pertinent part, there is a notation 
of "?B.S."

(The Board notes that this notation appears to indicate 
"bowel sounds" rather than "blood sugar" in light of the 
Veteran's complaints and the lack of any corresponding 
laboratory test results.)  

During physical examination at discharge in October 1987, 

